Citation Nr: 1131180	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970 and from July 1972 to February 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for a bilateral knee disability.

The Board remanded this issue as well as entitlement to service connection for bilateral tinnitus in January 2010 for additional development.  A May 2011 rating decision granted service connection for bilateral tinnitus.  As this represents a full grant of the benefits sought on appeal, the issue will not be considered herein.  

The issue of service connection for a bilateral knee disability has been returned now for further appellate action.  


FINDING OF FACT

The most probative evidence of record is against the Veteran's current bilateral knee disability being the result of a disease or injury in service nor was a bilateral knee disability present in service or within one year of discharge.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in April 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Inasmuch as the claim is being denied, no effective date or rating is being set.  The delayed notice on these elements, therefore, does not deprive the Veteran of a meaningful opportunity to participate in the adjudication of the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  There is no prejudice to the Veteran in this case, where the claim was readjudicated after provision of compliant notice in a May 2011 supplemental statement of the case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  Additionally, the Veteran was provided a proper VA examination in April 2010 for his bilateral knee disability.

The issue on appeal was previously before the Board in January 2010, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was sent a letter in February 2011 requesting that he provide information regarding all private and VA medical treatment for his bilateral knee disorders from 1989 to present.  As the Veteran did not respond, no further action was taken.  Then, a VA orthopedic examination was conducted in April 2010 and the requested opinion and rationale were provided.  This, along with the other evidence of record, is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since the record reflects compliance with the January 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a bilateral knee disability during or as a result of service or, in the alternative, that his knee condition was aggravated by service.  

As an initial matter, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).   

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit clarified the regulations by stating that 38 U.S.C.A. § 1111 requires clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation.  In this case, the Veteran's was accepted and enrolled for two different periods of service and the enlistment examinations for each period did not reveal any complaints of knee symptoms or of a knee disability.  The presumption of soundness, therefore, applies here.  

There is no evidence, nor does the Veteran actually contend, that he had a pre-existing bilateral knee disability prior to service, despite the use of the phrase "aggravated during service" during this appeal.  Therefore, the Board finds that service connection on the basis of aggravation of a pre-existing injury is not warranted.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304(b), 3.306 (2010).  

The most recent VA examination conducted in April 2010 revealed bilateral degenerative joint disease of the patellofemoral joint based on clinical and diagnostic testing.  Therefore, the first element of service connection-a current disability-is established.  

However, the preponderance of the evidence does not show an injury to the knees or the incurrence of a bilateral knee disorder during service or a link between the Veteran's currently-diagnosed knee disability and service.  

Although the Veteran received extensive treatment for multiple medical issues throughout both periods of service, including treatment for cramps in his calves and foot pain, service treatment records are negative for any complaints, treatment or diagnosis of any knee disorder.  The only finding related to his knees is an August 1979 narrative summary which noted that his extremities and neurological status were normal.  

The Veteran received several physicals throughout his active duty military service, including upon induction and separation, which never revealed any lower extremity or bilateral knee disabilities.  Moreover, the Veteran specifically denied arthritis, bone and joint deformity and "trick" or locked knee and did not report any knee symptoms on 12 separate reports of medical history, ranging from January 1966 to May 1988.  

The first evidence of any bilateral knee symptoms appears more than 16 years after his last discharge from service in a December 2005 surgical report documenting a partial medial meniscectomy and abrasion chondroplasty to repair a medial meniscal tear and chondromalacia medial femoral condyle/medial compartment and trochlea/patellofemoral compartment of the right knee.  A February 2006 private medical record, where the Veteran was found with a tear of the medial cartilage or meniscus of the knee, synovial cyst of the popliteal space and osteoarthrosis localized primarily involving the lower leg, noted the onset of the knee symptoms to be in October 2005.  

The Veteran was first diagnosed with bilateral degenerative joint disease of the patellofemoral joint during an April 2010 VA examination, more than 20 years after service.  The record is negative for any other treatment or complaints of a bilateral knee disability.  Moreover, the Veteran was provided with a post-service VA examination in May 1989 in connection with an unrelated claim and there are neither complaints or clinical findings with regard to any knee disorder.  

In February 2011, the Veteran was requested to provide information about all treatment he received for any bilateral knee disability since discharge and he did not respond.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges that the February 2006 private treatment record reflected that the Veteran had asked if his prior job in the military, which required a lot of stooping, bending and twisting could have caused his knee pain.  The private physician stated that the Veteran's military service did not cause his degenerative changes but it could have aggravated his condition.  However, as discussed above, there is no medical or lay evidence of a pre-existing knee disability, and, therefore, no evidence of aggravation of a pre-existing injury.

However, the Board accords this private physician's statement asserting that the Veteran's bilateral knee disability began in service little, if any probative value as the opinion was not supported by a rationale.  The Court has held that an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  In this regard, the Board points out that the February 2006 record reflected that the onset of the Veteran's knee problems was in October 2005, which indicates that the diagnosed knee disorder neither began in service or within one year of his last discharge from service.  

The Board finds the April 2010 VA examiner's addended opinions are more probative with regard to whether the Veteran's bilateral knee disability is related to service.  This examiner concluded that it was less likely than not that the Veteran's currently-diagnosed bilateral knee disability is connected to service.  After a review of the claims file, the VA examiner stated that there was no objective data to show that current degenerative arthritis of the knees is related to service, to include no documented complaints or treatment of knee pain while in the military.  Although the Veteran reported that he had knee pain and did not see any physicians during service for his symptoms, the record shows no injuries to the knees in service which would have predisposed him to a degenerative process.  

The examiner acknowledged the Veteran's reports of a slow and gradual development, but found that there is no way to state that this development occurred while in the service, especially given the fact that he has now been discharged from the service for more than 20 years.  The examiner noted that he found the Veteran to be honest and forthright, but essentially found that the evidence weighed against a finding of service connection for his current bilateral knee disability.  

The Board notes that the VA examiner did not discuss the private medical treatment records, which indicate that the knee disabilities noted therein, did not begin in service, but rather had their onset in October 2005.  Nevertheless, the examiner stated in a September 2010 addendum that he thoroughly reviewed the claims file again and his opinion remained unchanged for the same reasons.  The Board finds the VA examiner's opinion and rationale is against a finding of service connection in this case.  

The Veteran has asserted that his bilateral knee pain began in service and that he did not seek medical treatment in service because he did not want to be taken off of flight duty.  However, he consistently reported and sought treatment of other disorders during service, including other symptoms involving his lower extremities.  Further, the Veteran did not report his bilateral knee symptoms for more than 16 years after discharge despite the fact that he filed a claim for another disability immediately after service in March 1989.  Finally, there is evidence of the onset of intervening knee symptoms in October 2005, more than 20 years after service.  

Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As the Veteran's reports regarding onset of knee symptoms have been contradictory over the years and as there was a significant gap of time between service and the first evidence of treatment for bilateral knee symptoms despite numerous opportunities to report such symptoms, the Board finds his statements regarding in-service incurrence and continuity of symptomatology are not credible.  

Based on the foregoing, the Board finds that the evidence is against a finding of an in-service incurrence or nexus between the Veteran's currently-diagnosed bilateral patellofemoral joint disability and an alleged in-service injury.  Therefore, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


